Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 06/14/21 has not been entered as it raises new issues and requires further search and consideration such as injecting the nanoparticles in a hydrocarbon reservoir, collecting fluid sample, and applying magnetic field to the fluid sample to detect the nanoparticles.
Response to Arguments
Applicant's arguments filed 06/14/21 have been fully considered but they are not persuasive. The applicant argues Sun does not teach new limitation of amended claim 21 such as hydrocarbon reservoir, however the amendment to the claim has not been entered.
The applicant argues that Sun and Nie cannot combine together. The examiner does not agree, Nie teaches another compound than triethoxysilane for functionalizing surface of silica coated magnetic particles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712